Citation Nr: 0617702	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-08 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.

2.  Entitlement to an effective date prior to February 5, 
1998, for service connection for herniated nucleus pulposus, 
status post lumbar laminectomy, spondylolisthesis and 
spondylosis L-5 bilateral.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION

The veteran had active service from May 1981 to March 1984.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The development requested in the Board's June 2004 remand was 
not conducted.  A remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 (1998).  
Accordingly, these claims must be remanded.  

With respect to the increased initial evaluation claim, the 
June 2004 remand observed that the diagnostic criteria for 
evaluating disabilities of the spine were revised in 
September 2003.  The RO was requested to readjudicate the 
increased initial evaluation claim by considering the old and 
amended versions of 38 C.F.R. § 4.71a.  However, the July 
2005 supplemental statement of the case (SSOC) does not set 
forth the revised rating criteria or apply them to the facts 
of the veteran's claim.

With respect to the earlier effective date claim, the June 
2004 remand requested that, if an earlier effective date was 
denied, the RO was to include a full discussion of the laws 
and regulations as they pertain to clear and unmistakable 
error (CUE) in a final RO decision, specifically to include 
38 C.F.R. §§ 3.655 (1984) and 3.105(a) (2003).  However, the 
July 2005 SSOC does not set forth the 1984 version of 
38 C.F.R § 3.655, even though it differs substantially from 
the current version.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues on appeal, 
considering the old and amended 
versions of 38 C.F.R. §§ 4.71a with 
respect to the initial rating for the 
low back disorder.  If either of the 
determinations remains unfavorable to 
the appellant, issue a supplemental 
statement of the case.  

2.  If the claim of entitlement to a 
higher initial evaluation for the 
veteran's service-connected low back 
disability remains denied, the SSOC 
should include a discussion of 38 
C.F.R. § 4.71a, DC 5285 under the old, 
and DC 5235 under the amended version.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  

3.  If the claim of entitlement to an 
effective date prior to February 5, 
1998, for the veteran's service-
connected low back disability remains 
denied, the SSOC should include a full 
discussion of the laws and regulations 
as they pertain to clear and 
unmistakable error in a final RO 
decision, to include 38 C.F.R. §§ 3.655 
(1984) and 3.105(a) (2003).

4.  Following the issuance of an SSOC, 
an appropriate period for response 
should be allowed.  The appeal should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


